        Case 3:21-cv-02450-WHO Document 96 Filed 07/15/21 Page 1 of 2




 1 QUINN EMANUEL URQUHART & SULLIVAN, LLP
   Yury Kapgan (Bar No. 218366)
 2   yurykapgan@quinnemanuel.com
   Robert M. Schwartz (Bar No. 117166)
 3
     robertschwartz@quinnemanuel.com
 4 Michael T. Zeller (Bar No. 196417)
     michaelzeller@quinnemanuel.com
 5 Diane Cafferata (Bar No. 190081)
     dianecafferata@quinnemanuel.com
 6
   Patrick Schmidt (Bar No. 274777)
 7   patrickschmidt@quinnemanuel.com
   865 South Figueroa Street, 10th Floor
 8 Los Angeles, California 90017
   Telephone:     (213) 443-3000
 9 Facsimile:     (213) 443-3100
10
   Michael F. LaFond (Bar No. 303131)
11   michaellafond@quinnemanuel.com
   555 Twin Dolphin Drive, 5th Floor
12 Redwood Shores, California 94065
   Telephone:    (650) 801-5000
13
   Facsimile:    (650) 801-5100
14
     Attorneys for Plaintiff Wisk Aero LLC
15

16                                UNITED STATES DISTRICT COURT

17                              NORTHERN DISTRICT OF CALIFORNIA

18                                    SAN FRANCISCO DIVISION

19

20 WISK AERO LLC,                                       CASE NO. 5:21-cv-02450-WHO

21                 Plaintiff,                           PLAINTIFF WISK AERO LLC’S
                                                        ADMINISTRATIVE MOTION TO
22                                                      REMOVE AND REPLACE
            vs.                                         INCORRECTLY FILED DOCUMENTs
23
     ARCHER AVIATION INC.,
24
                   Defendant.
25

26

27

28

                                                                                    Case No. 5:21-cv-02450
                                 ADMINISTRATIVE MOTION TO REMOVE AND REPLACE INCORRECTLY FILED DOCUMENTS
       Case 3:21-cv-02450-WHO Document 96 Filed 07/15/21 Page 2 of 2




 1          TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

 2          PLEASE TAKE NOTICE that Plaintiff Wisk Aero LLC (“Wisk”) is hereby filing this

 3 Administrative Motion to Remove Incorrectly Filed Documents as to the Documents filed at

 4 Docket Entries 92-16, 93-22, and 93-74.

 5          The documents filed at Docket Entries 92-16, 93-22, and 93-74 are three versions of the

 6 same deposition transcript: Docket Entries 92-16 and 93-74 are redacted versions, and Docket

 7 Entry 93-22 is an unredacted version that includes highlighting intended to correspond with the

 8 redactions. Wisk intended to redact additional portions of the transcript (and to highlight

 9 additional portions in the unredacted version), but inadvertently did not redact (or highlight) those

10 additional portions before the documents were filed. Upon learning that the public versions of the

11 transcript were incorrectly redacted, Wisk contacted the ECF Help Desk and requested that those

12 docket entries be locked. Wisk is concurrently filing a correctly redacted version of this same

13 document as Exhibit A to this administrative motion. Wisk will separately file a correctly

14 highlighted, unredacted version under seal.

15          For the foregoing reasons, Wisk respectfully requests that the Court grant this

16 Administrative Motion to Remove Incorrectly Filed Document, remove the documents currently

17 filed at Docket Entries 92-16 and 93-74, replace those entries with the document filed as Exhibit A

18 to this administrative motion, and replace the document at Docket Entry 93-22 with the correctly

19 highlighted version that Wisk is concurrently filing under seal.

20

21
     DATED: July 15, 2021                      Respectfully submitted,
22
                                               QUINN EMANUEL URQUHART & SULLIVAN, LLP
23

24
                                                  By /s/ Yury Kapgan
25                                                  Yury Kapgan

26                                             Attorneys for Plaintiff Wisk Aero LLC
27

28

                                                     -2-                      Case No. 5:21-cv-02450-WHO
                                ADMINISTRATIVE MOTION TO REMOVE AND REPLACE INCORRECTLY FILED DOCUMENTS
